               Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 1 of 13




 1                                                                  ]HON. RICARDO S. MARTINEZ

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE

10    PUGET SOUNDKEEPER ALLIANCE,                      )
                                                       )        No. 3:20-cv-06042-RSM
11
                         Plaintiff,                    )
12        v.                                           )        CONSENT DECREE
                                                       )
13    CARLILE TRANSPORTATION                           )
      SYSTEMS, LLC,                                    )
14                                                     )
                         Defendant.                    )
15
                                                       )
      ___________________________________
16

17

18                                          I.      STIPULATIONS

19             Plaintiff Puget Soundkeeper Alliance (“Soundkeeper”) sent a sixty-day notice of intent to

20   sue letter to defendant Carlile Transportation Systems, LLC (“Carlile”) on or about August 5, 2020,

21   and filed a complaint on October 22, 2020, alleging violations of the Clean Water Act, 33 U.S.C. §

22   1251 et seq., relating to discharges of stormwater from Carlile’s facility in Tacoma, Washington

23   and seeking declaratory and injunctive relief, civil penalties, and attorneys’ fees and costs.

24             Soundkeeper and Carlile agree that settlement of these matters is in the best interest of the

25   parties and the public, and that entry of this Consent Decree is the most appropriate means of

26   resolving this action.

      CONSENT DECREE                                                       Smith & Lowney, p.l.l.c.
                                                                             2317 East John St.
      No. 3:20-cv-06042-RSM                                              Seattle, Washington 98112
      1                                                                        (206) 860-2883

                                                                                         14846-3800-3950.2
            Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 2 of 13




 1
             Soundkeeper and Carlile stipulate to the entry of this Consent Decree without trial,
 2
     adjudication, or admission of any issues of fact or law regarding Soundkeeper’s claims or
 3
     allegations set forth in its complaint and its sixty-day notice.
 4
             DATED this __th day of June, 2021
 5
      MILLER NASH LLP                                 SMITH & LOWNEY, PLLC
 6

 7
      By                                              By
 8    Donald B. Scaramastra, WSBA #21416              Alyssa Koepfgen, WSBA #46773
      Attorney for Defendant Carlile                  Richard A. Smith, WSBA #21788
 9    Transportation Systems, LLC                     Savannah Rose, WSBA #57062
                                                      Attorneys for Plaintiff
10                                                    Puget Soundkeeper Alliance
11
      CARLILE TRANSPORTATION SYSTEMS, LLC             PUGET SOUNDKEEPER ALLIANCE
12

13    By                                              By
           Terry Howard                                    Walter S. Tabler
14         President                                       President of Soundkeeper Board of Directors
15

16

17

18                                     II.     ORDER AND DECREE
19
             THIS MATTER came before the Court upon the Parties’ Joint Motion for Entry of Consent
20
     Decree and the foregoing Stipulations of the parties. Having considered the Stipulations and the
21
     promises set forth below, the Court hereby ORDERS, ADJUDGES, and DECREES as follows:
22
             1.     This Court has jurisdiction over the parties and subject matter of this action.
23

24           2.     Each signatory for the parties certifies for that party that he or she is authorized to

25   enter into the agreement set forth herein.
26

      CONSENT DECREE                                                      Smith & Lowney, p.l.l.c.
                                                                            2317 East John St.
      No. 3:20-cv-06042-RSM                                             Seattle, Washington 98112
      2                                                                       (206) 860-2883

                                                                                       14846-3800-3950.2
            Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 3 of 13




 1              3.     This Consent Decree applies to and binds the parties and their successors and

 2   assigns.
 3
                4.     This Consent Decree and any injunctive relief ordered within applies to the
 4
     operation, oversight, or both by Carlile of its Facility at 2301 Taylor Way, Tacoma, WA 98421
 5
     (the “Facility”), which is subject to National Pollutant Discharge Elimination System Permit
 6
     No. WAR301370 (the “NPDES permit”).
 7

 8              5.     This Consent Decree is a full and complete settlement and release of all the claims

 9   in the complaint and the sixty-day notice. These claims are released and dismissed with prejudice.
10   Plaintiff and its representatives will not encourage others who are not parties to this Consent Decree
11
     to assert any of these released claims.
12
                6.     This Consent Decree is a settlement of disputed facts and law. It is not an admission
13
     or adjudication regarding any allegations by Soundkeeper in this case or of any fact or conclusion
14

15   of law related to those allegations, nor evidence of any wrongdoing or misconduct on the part of

16   Carlile.

17              7.     Carlile agrees to the following terms and conditions in full and complete satisfaction
18   of all the claims covered by this decree:
19
                       a.      Carlile will comply fully with all conditions of its National Pollutant
20
                Discharge Elimination System Permit No. WAR301370 and any successor, modified, or
21
                replacement permit authorizing discharges of stormwater associated with industrial activity
22

23              from the Facility.

24                     b.      For a period of three (3) years after the entry of this Consent Decree, Carlile

25              will, on a quarterly basis, electronically forward to Soundkeeper copies of all
26

      CONSENT DECREE                                                         Smith & Lowney, p.l.l.c.
                                                                               2317 East John St.
      No. 3:20-cv-06042-RSM                                                Seattle, Washington 98112
      3                                                                          (206) 860-2883

                                                                                          14846-3800-3950.2
          Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 4 of 13




 1        communications to and/or from Ecology related to its NPDES permit or stormwater

 2        discharges from the Facility;
 3
                 c.      Carlile will install and have operational the stormwater treatment system
 4
          proposed and selected in the December 18, 2020 Engineering Report prepared by Vader
 5
          Engineering and Marx Environmental Consulting, attached hereto as Exhibit 1,
 6
          according to the timeline set forth in that Engineering Report.
 7

 8                       i.     If after the first four consecutive quarters of stormwater sampling

 9                       after the treatment system has been made operational, the treatment
10                       system does not work to lower pollutant levels below NPDES Permit
11
                         benchmarks in at least three of the four quarters, an engineering review
12
                         will be conducted by Vader Engineering and Marx Environmental
13
                         Consulting. Soundkeeper’s stormwater expert Dr. Rich Horner will be
14

15                       provided with a draft proposal for stormwater treatment system

16                       improvements or adjustments for his review within ten (10) days of the

17                       draft proposal’s completion and submission to Carlile. Dr. Horner will
18                       provide Carlile with any comments or suggestions within fourteen (14)
19
                         days of receipt of the draft proposal. Carlile will reimburse
20
                         Soundkeeper’s reasonable expenses for its expert’s review of the draft
21
                         proposal up to $3,000.
22

23               d.      Within thirty (30) days of entry of this Consent Decree, Carlile will

24        implement the following enhanced sweeping measures: (1) Hire a vacuum sweeping

25        service that uses a regenerative air vacuum sweeper to sweep the paved area of the
26

     CONSENT DECREE                                                   Smith & Lowney, p.l.l.c.
                                                                        2317 East John St.
     No. 3:20-cv-06042-RSM                                          Seattle, Washington 98112
     4                                                                    (206) 860-2883

                                                                                   14846-3800-3950.2
          Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 5 of 13




 1        Facility no less than once per month; (2) Implement track-out reduction best

 2        management practices (“BMPs”) on the approximately 20-foot-wide strip of land at the
 3
          Facility that runs along Taylor Way, drainage from which will not flow to the treatment
 4
          system, including vacuum sweeping the vehicle exits abutting this strip once per month
 5
          using a regenerative air vacuum sweeper and hand sweeping intermittently as necessary.
 6
                 e.          To comply with the NPDES Permit requirements regarding inspection
 7

 8        report compliance certification, Condition S7.C.1.c, e, and f, Carlile will ensure that

 9        both the person conducting the inspection and a duly authorized representative will sign
10        each inspection report and certify on each inspection report whether the facility is in or
11
          out of compliance.
12
                 f.      To comply with the NPDES Permit requirement to submit a Solids
13
          Monitoring Report to Ecology for the 2015 NPDES Permit cycle, Condition S6.C.2.f,
14

15        Carlile will submit this report to Ecology as soon as possible but not later than thirty

16        (30) days of entry of this Consent Decree.

17               g.      Within thirty (30) days of entry of this Consent Decree, Carlile will
18        amend its SWPPP to detail the implementation of the following improvements:
19
                        i.         Carlile’s SWPPP site map will be updated to include the
20
                                   following required components:
21
                                       a. The size of the property in acres;
22

23                                     b. Identification of the paved area and unpaved area;

24                                     c. Location of the receiving water;

25

26

     CONSENT DECREE                                                     Smith & Lowney, p.l.l.c.
                                                                          2317 East John St.
     No. 3:20-cv-06042-RSM                                            Seattle, Washington 98112
     5                                                                      (206) 860-2883

                                                                                     14846-3800-3950.2
          Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 6 of 13




 1                               d. Identification of existing potential soil erosion that could

 2                                   result in the discharge of a significant amount of turbidity,
 3
                                     sediment, or other pollutants;
 4
                                 e. Locations of actual and potential pollutant sources;
 5
                                 f. The stormwater drainage areas for each stormwater
 6
                                     discharge point off site; and
 7

 8                               g. Location of vehicle maintenance areas and buildings.

 9                   ii.     Carlile’s SWPPP facility assessment will include a statement
10                           about whether there are seasonal variations in business hours or
11
                             industrial activities and should include a description of the
12
                             general layout of the facility including buildings and storage of
13
                             raw materials and the flow of goods and materials through the
14

15                           facility.

16                  iii.     Carlile’s SWPPP inventory of materials will include information

17                           regarding the potential of the pollutant to be present in
18                           stormwater.
19
                    iv.      The unpaved area of the Facility will be added to the section of
20
                             the SWPPP identifying “other potential sources” of pollutants.
21
                     v.      The section of the SWPPP which identifies the BMPs
22

23                           implemented at the facility will describe in detail how and where

24                           each BMP will be implemented.

25

26

     CONSENT DECREE                                                 Smith & Lowney, p.l.l.c.
                                                                      2317 East John St.
     No. 3:20-cv-06042-RSM                                        Seattle, Washington 98112
     6                                                                  (206) 860-2883

                                                                                  14846-3800-3950.2
            Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 7 of 13




 1                      vi.       Carlile will incorporate the mandatory (a.k.a. “applicable”)

 2                                BMPs from the Stormwater Management Manual for Western
 3
                                  Washington (“SWMMWW”), Volume IV-1, S454 into the good
 4
                                  housekeeping and preventative maintenance BMPs section of the
 5
                                  SWPPP.
 6
                       vii.       Carlile will add a clarification about how and where water that is
 7

 8                                pumped from the potholes is disposed of to the section of its

 9                                SWPPP regarding illicit discharges.
10                     viii.      Carlile will include BMPs in the structural source control BMPs
11
                                  section of the SWPPP for dust control at disturbed land areas and
12
                                  unpaved roadways and parking lots from SWMMWW Volume
13
                                  IV-4, S407.
14

15                      ix.       Carlile will incorporate the planned stormwater treatment system

16                                identified in paragraph 7.c of this Consent Decree into the

17                                treatment BMPs section of the SWPPP.
18          8.     Within ten (10) days of entry of this Consent Decree, Carlile will pay $325,000
19
     (THREE HUNDRED AND TWENTY-FIVE THOUSAND DOLLARS) to the Rose Foundation
20
     for projects to address impairments to, and contribute to the improvement of, the water and/or
21
     sediment quality of the Hylebos Waterway, Commencement Bay, and associated reaches of the
22

23   Puget Sound within 50 miles, as described in Exhibit 2 to this Consent Decree. The checks will be

24   made to the order of The Rose Foundation and delivered to: The Rose Foundation, 201 4th Street,

25   Suite 102, Oakland, CA 94607. Payment will include the following reference in a cover letter or
26

      CONSENT DECREE                                                   Smith & Lowney, p.l.l.c.
                                                                         2317 East John St.
      No. 3:20-cv-06042-RSM                                          Seattle, Washington 98112
      7                                                                    (206) 860-2883

                                                                                     14846-3800-3950.2
            Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 8 of 13




 1   on the check: “Consent Decree, Soundkeeper v. Carlile Transportation Systems, LLC, W.D. Wash.

 2   No. 3:20-cv-06042-RSM.”        A copy of the checks and cover letters, if any, will be sent
 3
     simultaneously to Soundkeeper and its counsel.
 4
            9.      Within ten (10) days of entry of this Consent Decree by the Court, Carlile will
 5
     pay $25,000 (TWENTY-FIVE THOUSAND DOLLARS) dollars to cover Soundkeeper’s
 6
     litigation fees, expenses, and costs (including reasonable attorney and expert witness fees) by
 7

 8   check payable and mailed to Smith & Lowney, PLLC, 2317 East John St., Seattle, WA 98112,

 9   attn: Richard Smith. Carlile’s payment will be in full and complete satisfaction of any claims
10   Soundkeeper has or may have, either legal or equitable, and of any kind or nature whatsoever,
11
     for fees, expenses, and costs incurred in the Litigation.
12
            10.     Within ten (10) days of entry of this Consent Decree, Carlile will pay to
13
     Soundkeeper a total of $7,000 (SEVEN THOUSAND DOLLARS) for costs and fees associated
14

15   with monitoring Carlile’s compliance with this Consent Decree through the termination date of

16   the Consent Decree. The total compliance monitoring fund payment will be made payable to

17   Soundkeeper and mailed to Puget Soundkeeper Alliance, 130 Nickerson Street, Suite 107,
18   Seattle, WA 98109, attn: Operations Director, Julie Angell.
19
            11.     A force majeure event is any event outside the reasonable control of Carlile that
20
     causes a delay in performing tasks required by this decree that cannot be cured by due diligence.
21
     Delay in performance of a task required by this decree caused by a force majeure event is not a
22

23   failure to comply with the terms of this decree, provided that Carlile timely notifies

24   Soundkeeper of the event; the steps that Carlile will take to perform the task; the projected time

25   that will be needed to complete the task; and the measures that have been taken or will be taken
26

      CONSENT DECREE                                                      Smith & Lowney, p.l.l.c.
                                                                            2317 East John St.
      No. 3:20-cv-06042-RSM                                             Seattle, Washington 98112
      8                                                                       (206) 860-2883

                                                                                        14846-3800-3950.2
            Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 9 of 13




 1   to prevent or minimize any impacts to stormwater quality resulting from delay in completing

 2   the task.
 3
             12.    Carlile will notify Soundkeeper of the occurrence of a force majeure event as soon
 4
     as reasonably possible but, in any case, no later than fifteen (15) days after Carlile becomes aware
 5
     of the event. In such event, the time for performance of the task will be extended for a reasonable
 6
     period of time following the force majeure event.
 7

 8           By way of example and not limitation, force majeure events include

 9                  a.     Acts of God, war, insurrection, or civil disturbance;
10                  b.     Earthquakes, landslides, fire, floods;
11
                    c.     Actions or inactions of third parties over which defendant has no control;
12
                    d.     Unusually adverse weather conditions;
13
                    e.     Restraint by court order or order of public authority;
14

15                  f.     Strikes;

16                  g.     Any permit or other approval sought by Carlile by a government authority to

17                         implement any of the actions required by this Consent Decree where such
18                         approval is not granted or is delayed, and where Carlile has timely and in
19
                           good faith sought the permit or approval; and
20
                    h.     Litigation, arbitration, or mediation that causes delay.
21
             13.    This Court retains jurisdiction over this matter. And, while this Consent Decree
22

23   remains in force, this case may be reopened without filing fee so that the parties may apply to the

24   Court for any further order that may be necessary to enforce compliance with this decree or to

25   resolve any dispute regarding the terms or conditions of this Consent Decree. In the event of a
26

      CONSENT DECREE                                                     Smith & Lowney, p.l.l.c.
                                                                           2317 East John St.
      No. 3:20-cv-06042-RSM                                            Seattle, Washington 98112
      9                                                                      (206) 860-2883

                                                                                      14846-3800-3950.2
           Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 10 of 13




 1   dispute regarding implementation of, or compliance with, this Consent Decree, the parties must

 2   first attempt to resolve the dispute by meeting to discuss the dispute and any suggested measures
 3
     for resolving the dispute. Such a meeting should be held as soon as practical but must be held within
 4
     thirty (30) days after notice of a request for such a meeting to the other party and its counsel of
 5
     record. If no resolution is reached at that meeting or within thirty (30) days of the Notice, either
 6
     party may file a motion with this Court to resolve the dispute. The provisions of section 505(d) of
 7

 8   the Clean Water Act, 33 U.S.C. § 1365(d), regarding awards of costs of litigation (including

 9   reasonable attorney and expert witness fees) to any prevailing or substantially prevailing party, will
10   apply to any proceedings seeking to enforce the terms and conditions of this Consent Decree.
11
            14.     The parties recognize that, pursuant to 33 U.S.C. § 1365(c)(3), no consent judgment
12
     can be entered in a Clean Water Act suit in which the United States is not a party prior to forty-five
13
     (45) days following the receipt of a copy of the proposed consent judgment by the U.S. Attorney
14

15   General and the Administrator of the U.S. EPA. Therefore, upon the filing of this Consent Decree

16   by the parties, Soundkeeper will serve copies of it upon the Administrator of the U.S. EPA and the

17   Attorney General.
18          15.     This Consent Decree will take effect upon entry by this Court. It terminates three
19
     years after that date, or upon completion of all obligations imposed by Section 7(c)(i) of this
20
     Consent Decree, whichever is later.
21
            16.     Both parties have participated in drafting this Consent Decree.
22

23          17.     This Consent Decree may be modified only upon the approval of the Court.

24          18.     If for any reason the Court should decline to approve this Consent Decree in the

25   form presented, this Consent Decree is voidable at the discretion of either party. The parties agree
26

      CONSENT DECREE                                                      Smith & Lowney, p.l.l.c.
                                                                            2317 East John St.
      No. 3:20-cv-06042-RSM                                             Seattle, Washington 98112
      10                                                                      (206) 860-2883

                                                                                       14846-3800-3950.2
           Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 11 of 13




 1   to continue negotiations in good faith to cure any objection raised by the Court to entry of this

 2   Consent Decree.
 3
            19.      Notifications required by this Consent Decree must be in writing. The sending party
 4
     may use any of the following methods of delivery: (1) personal delivery; (2) registered or certified
 5
     mail, in each case return receipt requested and postage prepaid; (3) a nationally recognized
 6
     overnight courier, with all fees prepaid; or (4) email. For a notice or other communication regarding
 7

 8   this decree to be valid, it must be delivered to the receiving party at the one or more addresses listed

 9   below or to any other address designated by the receiving party in a notice in accordance with this
10   paragraph 19.
11
            If to Soundkeeper:
12
            Katelyn Kinn
13          Puget Soundkeeper Alliance
            130 Nickerson Street, Suite 107
14          Seattle, WA 98109
15          Email: katelyn@pugetsoundkeeper.org

16          And to:

17          Alyssa Englebrecht
            Richard Smith
18          Smith & Lowney PLLC
19          2317 East John St.
            Seattle, WA 98112
20          email: alyssa@smithandlowney.com, richard@smithandlowney.com

21          If to Carlile:
22
            Carlile Transportation Systems, LLC
23          1800 East 1st Ave, Anchorage, AK 99501
            Attn: Paul Millwood
24          pmillwood@carlile.biz

25          And to:
26

      CONSENT DECREE                                                       Smith & Lowney, p.l.l.c.
                                                                             2317 East John St.
      No. 3:20-cv-06042-RSM                                              Seattle, Washington 98112
      11                                                                       (206) 860-2883

                                                                                         14846-3800-3950.2
           Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 12 of 13




 1          Donald B. Scaramastra
            Miller Nash LLP
 2          2801 Alaskan Way, Suite 300
            Seattle, WA 98121
 3
            don.scaramastra@millernash.com
 4
            A notice or other communication regarding this Consent Decree will be effective when
 5
     received unless the notice or other communication is received after 5:00 p.m. on a business day, or
 6
     on a day that is not a business day, then the notice will be deemed received at 9:00 a.m. on the next
 7

 8   business day. A notice or other communication will be deemed to have been received: (a) if it is

 9   delivered in person or sent by registered or certified mail or by nationally recognized overnight
10   courier, upon receipt as indicated by the date on the signed receipt; or (b) if the receiving party
11
     rejects or otherwise refuses to accept it, or if it cannot be delivered because of a change in address
12
     for which no notice was given, then upon that rejection, refusal, or inability to deliver; or (c) for
13
     notice provided by e-mail, upon receipt of a response by the party providing notice or other
14

15   communication regarding this Consent Decree.

16
            DATED this 13th day of August, 2021.
17

18

19                                                 A
                                                   RICARDO S. MARTINEZ
20
                                                   CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

      CONSENT DECREE                                                      Smith & Lowney, p.l.l.c.
                                                                            2317 East John St.
      No. 3:20-cv-06042-RSM                                             Seattle, Washington 98112
      12                                                                      (206) 860-2883

                                                                                       14846-3800-3950.2
          Case 3:20-cv-06042-RSM Document 17 Filed 08/13/21 Page 13 of 13




 1
           Presented by:
 2
     MILLER NASH LLP                      SMITH & LOWNEY PLLC
 3

 4
     By s/Donald Scaramastra              By s/Alyssa Koepfgen
 5   Donald B. Scaramastra, WSBA #21416   Alyssa Koepfgen, WSBA #46773
     Attorney for Defendant Carlile       Richard A. Smith, WSBA #21788
 6   Transportation Systems, LLC          Savannah Rose, WSBA #57062
                                          Attorneys for Plaintiff
 7                                        Puget Soundkeeper Alliance
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CONSENT DECREE                                        Smith & Lowney, p.l.l.c.
                                                             2317 East John St.
     No. 3:20-cv-06042-RSM                               Seattle, Washington 98112
     13                                                        (206) 860-2883

                                                                      14846-3800-3950.2
